DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 07/20/2022 has been entered. Applicant has amended claims 1 and 3. Claims 1-3 and 6-14 are currently pending in the instant application. Applicant has not added any claims. Claims 4-5 remain canceled. Applicant’s amendments have overcome each and every objection and previously set forth in the Non-Final Office Action mailed 04/20/2022.
Response to Arguments
Applicant’s arguments, see pages 6-18, filed 07/20/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amendments to claim 1.
	Regarding the disposable endoscope and sealed, independent, and removable optical module…
	Applicant argues that Sanders does not teach a disposable endoscope comprising a sealed, independent, and removable optical module.
	The examiner respectfully disagrees. Sanders states in [0123] that “all of optical device 10 may be disposable”, showing that Sanders does teach a disposable endoscope. Furthermore, paragraph [0142] states that “camera head 42 may be constructed so that it is fully or partially waterproof”, showing that the optical module of Sanders is sealed. In addition, paragraph [0151] of Sanders states that “the interface is configured so that the handle may be easily removed from the shaft so that the components may be separated and discarded, cleaned and/or sterilized” showing that the optical module, which is a component inside of the shaft, is independent and removable. Therefore, Sanders does teach of a disposable endoscope and a sealed, independent, and removable optical module, as recited in claim 1.
	Regarding the oblique planes…
	Applicant argues that the capsule having oblique planes preventing protrusion beyond the frontal plane is a technical means for stable attachment of an optical guide member in the distal tip. 
	The examiner respectfully disagrees. It is unclear how a plane can prevent directional movement. A plane is a direction, and a direction cannot prevent protrusion or rotation. The structure of the distal end of the capsule must be defined as a component, such as an end wall, that can perform the prevention of the protrusion. The examiner notes that Ishibiki (US2004/0260149) is used to teach this limitation.
	Regarding the distal guiding connector…
	Applicant argues that the input connector 24 of Sanders is only an electrical connector. Applicant argues that the distal guiding connector couples the insertion tube with a handle and has a continuation of all functional channels of the insertion tube and also guides the angulation wires. Applicant argues that the fluid conduits of Sanders do not pass through the handle 14.
	The examiner disagrees, as the claim does not recite that the distal guiding connector has a continuation of all functional channels of the insertion tube and also guides the angulation wires, nor does the claim recite that the fluid conduits must pass through the handle. The claim only recites “a handle, which is connected to an insertion tube by a distal guiding connector”. Fig. 1 of Sanders clearly shows the distal guiding connector (24) in between the handle (14) and the insertion tube (12). Therefore, Sanders does teach the distal guiding connecter limitation as seen in claim 1.
	Regarding the stable placement…	
	Applicant argues that Sanders does not teach the optical-illumination module being mounted stable in the distal tip. Applicant also argues that the last few limitations of claim 1 regarding the distal tip being formed by movable connected parts explains how the capsule is mounted stable in the distal tip.
	The examiner respectfully disagrees. Claim 1 only recites that “the capsule is placed stable in the distal tip”. Fig. 5 of Sanders clearly shows how the housing members 48a and 48b hold the capsule stably within the distal tip. Although the claim recites “the distal tip being formed by movable connected parts”, the claim does not explicitly state that the movable connected parts place the capsule stably in the distal tip.
	Regarding Levy…
	Applicant argues that the combination of Levy with Sanders has no purpose in itself. 
	The examiner notes that Sanders is now used to teach the limitations regarding the distal tip being formed by at least two parts, as seen in Fig. 5 and explained in paragraphs [0140]- [0142].
	Regarding the hook…
	Applicant argues that Frey does not teach the limitation stating “the distal tip is equipped with a hook having a length matching a narrowing formed between the capsule and the elastic tube of the optical- illumination module”. Applicant argues that the device of Frey is not a flexible endoscope, but a rigid catheter. Applicant argues that Frey’s device does not contain a hook for blocking the housing.
	The examiner respectfully disagrees. Frey teaches of a medical-endoscopic shank instrument, which is in the same field of endeavor as the endoscope of Sanders. The device of Frey comprises an observation device and an illumination device for illuminating the observation region, and does not recite a catheter anywhere in the specification. Frey is used to teach the configuration of the distal end. The claim does not recite “a hook for blocking the housing”. The claim only recites that the distal tip is equipped with “a hook having a length matching a narrowing formed between the capsule and the elastic tube of the optical-illumination module.” The distal tip of Frey is seen in Figs. 3 and 4. The hook is the projection 46 and the narrowing is guide grooves 50. Paragraph [0039] of Frey states that “one of the projections 46 is engaged in each of the two guide grooves 50”, showing that the distal tip is equipped with a hook having a length matching a narrowing formed between the capsule and the elastic tube of the optical- illumination module, as recited in claim 1.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites the “an optical-illumination channel”. The examiner believes “an internal optical-illumination channel” are the correct words to use here.
Claim 1 recites “and moreover if the optical-illumination module is installed in the endoscope the capsule is placed stable in the distal tip”. It is unclear how this claim should be read in order to avoid confusion.
Claim 1 recites “is formed by the oblique planes to prevent protrusion beyond the frontal plane of the distal tip and rotating as well and represent”. The examiner notes that is order to avoid confusion, the claim should state “is formed by the oblique planes to prevent protrusion beyond the frontal plane of the distal tip, to prevent rotation, and to represent” are the correct words to use here.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "Optical-illumination module" in claims 1-3, 7-8, and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure as an “elastic tube ended with a capsule” as described in the Applicant’s specification on page 8 as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the distal end".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the oblique planes".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the frontal plane".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the inner shape".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “the oblique planes to prevent protrusion beyond the frontal plane of the distal tip (la) and rotating as well”. It is unclear how a plane can prevent directional movement. A plane is a direction, and a direction cannot prevent protrusion or rotation. The structure of the distal end of the capsule must be defined as a component, such as an end wall, that can perform the prevention of protrusion or rotation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2008/0108869 to Sanders et al. (hereinafter “Sanders”) in view of U.S. Publication No. 2004/0260149 to Ishibiki and U.S. Publication No. 2018/0256012 to Frey et al. (hereinafter “Frey”).
Regarding claim 1, Sanders discloses a flexible disposable ([0123]- all of optical device 10 may be disposable) endoscope (Fig. 1- Optical device 10) comprising a handle (Fig. 1 handle 14), which is connected to an insertion tube (Fig. 1- shaft 12) by a distal guiding connector (Fig. 1 Input connector 24), wherein the insertion tube is formed of an elastic tube ([0122]- Shaft 12 extends between handle 14 and camera assembly 16 and may be generally flexible) equipped with a plurality of functional channels (Fig. 9- fluid conduits 114) and ending with a distal tip (Fig. 9 - tip 118), the endoscope comprising a sealed ([0142]- camera head 42 may be constructed so that it is fully or partially waterproof), independent ([0151]- the interface is configured so that the handle may be easily removed from the shaft so that the components may be separated and discarded, cleaned and/or sterilized), and removable ([0151]- the interface is configured so that the handle may be easily removed from the shaft so that the components may be separated and discarded, cleaned and/or sterilized) optical-illumination module containing an elastic tube (Fig. 9- Lumen 108) ending with a capsule (Fig. 9- camera head 42) and the insertion tube is divided into a distal tip (Fig. 9 - tip 118), an optical-illumination channel formed within the insertion tube ([0146]- Lumen 108 extends longitudinally through body member 104), optical fiber bundles ([0027]- An optical couple (e.g., one or more optical fibers and/or couples between the fibers) may be provided for carrying light from the light-emitting diode at least partially through the shaft) and electrical wires ending with terminals (Fig. 9 - wires 46) for peripheral devices ([0146]- a plurality of wires 46 extending from flex circuit 44 of camera assembly 106 toward a handle (not shown)), wherein a micro camera equipped with lenses (Fig. 9 - Optic 50) and with terminals of the optical fiber bundles and electrical wires is provided within the capsule (Fig. 9) and moreover if the optical-illumination module is installed in the endoscope the capsule is placed stable in a distal tip (Fig. 9), and the distal tip that is formed by movable connected parts (Fig. 5- two housing members 48a and 48b; see [0140]-[0142]), wherein the distal tip is formed by at least two parts that are connected in separable or inseparable manner and these parts (Fig. 5- two housing members 48a and 48b; see [0140]-[0142]), when connected, form the internal optical-illumination channel  (Fig. 5- two housing members 48a and 48b; see [0140]-[0142]) inside which the capsule of the optical-illumination module is installed (Fig. 9 - wires 46) while in a cross-section of a diameter of the capsule is larger than a diameter of the elastic tube (Fig. 9- camera head 42).
Sanders does not expressly teach the distal end of the capsule is formed by the oblique planes to prevent protrusion beyond the frontal plane of the distal tip and rotating as well and represent a contour of the inner shape of the oblique planes of the distal tip, distal tip is equipped with a hook having a length matching a narrowing formed between the capsule and the elastic tube of the optical- illumination module.
However, Ishibiki teaches of an analogous endoscopic device wherein the distal end of the capsule is formed by the oblique planes to prevent protrusion beyond the frontal plane of the distal tip and rotating as well and represent a contour of the inner shape of the oblique planes of the distal tip (Fig. 7C- transition portion 46).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Sanders, as modified by Frey, so that he distal end of the capsule is formed by the oblique planes, as taught by Ishibiki. It would have been advantageous to make the combination in order to discharge liquids to the outside ([0058] of Ishibiki).
Additionally, Frey teaches of an analogous endoscopic device wherein the distal tip is equipped with a hook having a length matching a narrowing formed between the capsule and the elastic tube of the optical- illumination module (Fig. 3 - projections 46; see [0039] of Frey).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Sanders in view of Levy and Frey to include a hook having a length matching a narrowing formed between the capsule and the elastic tube of the optical- illumination module, as taught by Frey. It would have been advantageous to make the combination in order to reduce the radial dimensions without restricting the variety of the auxiliary instruments which could be applied ([0014] of Frey).
The modified device of Sanders in view of Ishibiki and Frey and will hereinafter be referred to as modified Sanders.
Regarding claim 2, modified Sanders teaches the endoscope according to the claim 1, and Sanders further discloses wherein the elastic tube of the optical-illumination module is conducted inside and through the entire length of the insertion tube through the optical-illumination channel (Fig. 9- Lumen 108) and at least through a part of a distal guiding connector (Fig. 15; [0146]- Lumen 108 extends longitudinally through body member 104).
Regarding claim 3, modified Sanders teaches the endoscope according to the claim 1, and Sanders further discloses wherein the elastic tube of the optical-illumination module is conducted inside the insertion tube through the optical- illumination channel (Fig. 9- Lumen 108) and through the distal guiding connector and through the handle (Fig. 15).
Regarding claim 11, modified Sanders teaches the endoscope according to claim 1, and Sanders further discloses wherein in the distal guiding connector the outer input of optical-illumination module is made (Fig. 1- input connector 24; [0127]- Input connector 24 is configured to provide an electrical connection between electronics housed in shaft 12 and camera assembly 16 and the electronics of housing 22).
Claims 6, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2008/0108869 to Sanders et al. (hereinafter “Sanders”) in view of U.S. Publication No. 2004/0260149 to Ishibiki and U.S. Publication No.  2018/0256012 to Frey et al. (hereinafter “Frey”) and in further view of WO 9315648 A1 to Wilk et al. (hereinafter "Wilk").
Regarding claim 6, modified Sanders teaches the endoscope according to claim 1, but neither Sanders nor Ishibiki nor Frey expressly teach wherein on an outer surface of the capsule, at least three fences are formed, and through the whole length of the optical-illumination channel and on its inner contour at least one fence pocket is made, at least three fence pockets and the form of the fence pockets are matched to the fences of the capsule.
However, Wilk teaches of an analogous endoscopic device, wherein on an outer surface of the capsule at least one fence is formed, at least three fences (Page 9-one or more key slots 78 may extend from channel 76 for receiving corresponding projections (not illustrated) on optical guide member 20), and through the whole length of the optical-illumination channel  and on its inner contour at least one fence pocket is made (Fig. 2), at least three fence pockets and the form of the fence pockets are matched to the fences of the capsule (Fig. 2; Page 9-one or more key slots 78 may extend from channel 76 for receiving corresponding projections (not illustrated) on optical guide member 20).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Sanders to include an outer surface of the capsule, at least three fences are formed, and through the whole length of the optical-illumination channel and on its inner contour at least one fence pocket is made, at least three fence pockets and the form of the fence pockets are matched to the fences of the capsule, as taught by Wilk. It would have been advantageous to make the combination for receiving corresponding projections on an optical guide member (Page 9 of Wilk).
Regarding claim 10, modified Sanders teaches the endoscope according to claim 1, but neither Sanders nor Levy nor Zefras expressly teach wherein a plurality of functional channels of the insertion tube is formed as a multi-channel tube and is made as one solid element.
However, Wilk teaches of an analogous endoscopic device wherein a plurality of functional channels of the insertion tube is formed as a multi-channel tube and is made as one solid element (Fig. 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Sander to include a plurality of functional channels of the insertion tube is formed as a multi-channel tube and is made as one solid element, as taught by Wilk.  It would have been advantageous to make the combination for guiding water, air and different endoscopic instruments from the control module at the proximal end of the insertion member to the distal end (page 12 of Wilk).
Regarding claim 12, modified Sanders teaches the endoscope according to claim 1, and Sanders further discloses wherein an optical-illumination channel is formed by the inner walls of the handle, but neither Sanders nor Ishibiki nor Frey expressly teach wherein a plurality of functional channels is formed by the inner walls of the handle
However, Wilk teaches of an analogous endoscopic device wherein a plurality of functional channels and an optical-illumination channel are formed by the inner walls of the handle (Fig. 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Wilk that teach a plurality of functional channels and an optical-illumination channel formed by the inner walls of the handle into the teachings of modified Sanders that teach a handle. It would have been advantageous to make the combination for guiding water, air and different endoscopic instruments from the control module at the proximal end of the insertion member to the distal end (page 12 of Wilk).
Regarding claim 13, modified Sanders teaches the claimed invention as discussed above concerning claim 1, and Sanders further discloses wherein the plurality of functional channels of the insertion tube are particularly a water channel (Fig. 9 - a pair of fluid conduits 114), and an angulation wires channel (Fig. 21- pull wire lumen 254), but neither Sanders nor Ishibiki nor Frey expressly teach wherein the plurality of functional channels of the insertion tube are particularly an air channel, a suction channel.
However, Wilk teaches of an analogous endoscopic device wherein the plurality of functional channels of the insertion tube are particularly an air channel, a suction channel (Fig. 1; Page 1- The flexible insertion member is provided with various channels for guiding water, air and different endoscopic instruments from the control module at the proximal end of the insertion member to the distal end thereof. One of the channels is used for providing suction at the distal end of the insertion member).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Sanders to include an air channel and a suction channel, as taught by Wilk. It would have been advantageous to make the combination for providing suction at the distal end of the insertion member (Page 1 of Wilk).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2008/0108869 to Sanders et al. (hereinafter “Sanders”) in view of U.S. Publication No. 2004/0260149 to Ishibiki and U.S. Publication No.  2018/0256012 to Frey et al. (hereinafter “Frey”) and in further view of U.S. Publication No. 2015/0157189 to Shimada et al. (hereinafter “Shimada”).
Regarding claim 7, modified Sanders teaches the claimed invention as discussed above concerning claim 1, but neither Sanders nor Ishibiki nor Frey expressly teach wherein the elastic tube of the optical-illumination module is coated with a metal sheath and/or a metal braid.
However, Shimada teaches of an analogous endoscope including a tube that is coated with a metal sheath and/or a metal braid ([0056]-the flexible tube portion 8 of the insertion portion 2 is formed as, for example, a flexible tube body having a triple layer structure constituted by an outer-layer resin, an inner-layer resin, and metal braid of a metal reticular tube; “and/or” denotes an optionally recited limitation and optionally recited limitations are not guaranteed to take place and are therefore not required to be taught, see MPEP § 2103 Section 1(C)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elastic tube of modified Sanders by including a metal braid, as taught by Shimada. It would have been advantageous to make the combination for performing observation and treatment and the like inside the body (inside a body cavity) of a living organism ([0005] of Shimada).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2008/0108869 to Sanders et al. (hereinafter “Sanders”) in view of U.S. Publication No. 2004/0260149 to Ishibiki and U.S. Publication No.  2018/0256012 to Frey et al. (hereinafter “Frey”) and in further view of JP 2009207926 A to Ben-Haim et al. (hereinafter Ben-Haim; all citations from the translation provided).
Regarding claim 8, modified Sanders teaches the endoscope according to claim 1, but neither Sanders nor Ishibiki nor Frey expressly teach wherein in the capsule of the optical-illumination module a temperature recorder is placed.
However, Ben-Haim teaches of an analogous endoscopic device including a temperature recorder (paragraph 0031- In accordance with various preferred embodiments of the present invention, the active portion 16 may comprise an electrical sensor, an ultrasonic head, a fiber optic observation head, an electrical stimulator, an electrical or laser ablator, an ion sensor, an oxygen or carbon dioxide sensor, an acceleration clock, a blood pressure. Alternatively, a temperature sensor or a low temperature probe may be included).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Ben-Haim that teach a temperature sensor in the distal end into the teachings of modified Sanders that teach a capsule of the optical-illumination module. It would have been advantageous to make the combination to assist with the in vivo imaging of a living body (paragraph 0005 of Ben-Haim).
Regarding claim 9, modified Sanders teaches the endoscope according to the claim 1, but neither Sanders nor Ishibiki nor Frey expressly teach wherein a mirror of variable adjustment of angle is attached to the distal tip.
However, Ben-Haim teaches of an analogous endoscopic device wherein a mirror of variable adjustment of angle is attached to the distal tip (paragraph 0066 - It should be understood that the manipulation of the acoustic beam is also performed by a movable mirror or phased array ultrasonic transducer, such that such a mirror or other arrangement is present in its active portion).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Ben-Haim that teach a mirror of variable adjustment of angle attached to the distal tip into the teachings of modified Sanders that teach a distal tip. It would have been advantageous to make the combination to help with image formation (paragraph 0066 of Ben-Haim), and because the use of mirrors in the distal tip of endoscopic devise is well known in the art.
Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2008/0108869 to Sanders et al. (hereinafter “Sanders”) in view of U.S. Publication No. 2004/0260149 to Ishibiki and U.S. Publication No.  2018/0256012 to Frey et al. (hereinafter “Frey”) and in further view of WO 9315648 A1 to Wilk et al. (hereinafter "Wilk") and in further view of U.S. Publication No. 2006/0287579 to Okada.
Regarding claim 14, modified Sanders teaches the endoscope of claim 1, but neither Sanders nor Ishibiki nor Frey expressly teach wherein a suction channel formed within the handle that sets continuation of a suction channel within one of the plurality of functional channels inside the insertion tube is equipped with a filter.
However, Wilk teaches of an analogous endoscopic device including a suction channel formed within the handle (Fig. 1) that sets continuation of a suction channel within ones of the plurality of functional channels inside the insertion tube (Fig. 1; Page 1- One of the channels is used for providing suction at the distal end of the insertion member).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Sanders to include a suction channel, as taught by Wilk. It would have been advantageous to make the combination for providing suction at the distal end of the insertion member (Page 1 of Wilk).
Additionally, Okada teaches of an analogous endoscopic device wherein a suction channel is equipped with a filter (paragraph 0007- The first suction tube 20A is connected to a second suction tube 20B via a mesh filter 38 in the proximate operation portion 12, and the second suction tube 20B is connected to a suction device that is not shown).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Okada that teach a suction channel is equipped with a filter into the teachings of modified Sanders that teach a suction channel. It would have been advantageous to make the combination so that a portion of the desired region can be collected for examination (paragraph 0006 of Okada).

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.S./Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795